Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claims 1-8 are considered to allowable over the art of record and otherwise allowable with the exception of a 35 U.S.C. 112 clarity issue, claims 9 - 11 have also been incorporated into this examination.

Specification
The disclosure is objected to because of the following informalities: Applicant’s specification should be reviewed and misspelled words and grammatical errors should be corrected. The examiner notes that in para. [0021] of Applicant’s printed publication at para. [[021] “dialectric” should be "dielectric”. At para. [0047] first line, “build” should be “built”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claims 1 unclear as to how the device operates in that the electric current entering the gas filled tube is never discharged from the second end of the tube and thus no electric field treatment reaches the patient. 

Allowable Subject Matter
Claims 9-14 are allowed. The closest art of record is Lauer which uses a Faraday cage and current emitter similar to Applicant, but uses a gas filled type emitter coupled to a dielectric bathed transformer to generate current discharge in a manner different and unobvious to Lauer.
Claim 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Alternatively, Applicant may clarify the claim in a broader manner than claim 2, clarifying that the current is discharged from the second end of the gas-filled tube. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792